Name: Commission Regulation (EEC) No 4129/86 of 23 December 1986 on the definition of the concept of 'originating products' and methods of administrative cooperation applicable to imports into the Community of products originating in the Occupied Territories
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  international security;  international trade
 Date Published: nan

 31 . 12.86 Official Journal of the European Communities NoL381 / l I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 4129/86 of 23 December 1986 on the definition of the concept of 'originating products' and methods of administrative cooperation applicable to imports into the Community of products originating in the Occupied Territories THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3363/86 of 27 October 1986 on the tariff arrangements applicable to imports into the Community of products originating in the Occupied Territories (') and in particular Article 3 thereof, Whereas , as regards the products referred to in the abovementioned Regulation, rules should be established to define the conditions in which they acquire the character of originating products , the mode of proof and the terms as to verification thereof, following the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 concerning the common definition on the concept of the origin of goods (2); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin , HAS ADOPTED THIS REGULATION : TITLE 1 Definition of the concept of 'originating products' Article 1 1 . For the purpose of implementing the provisions concerning tariff preferences granted by the Community to certain products originating in the Occupied Territories , the following shall be considered as products originating in these territories , provided that these products have been transported directly, within the meaning of Article 5 , to the Community : (a) products wholly obtained in these territories ; (b) products obtained in these territories in the manu ­ facture of which products other than those referred to in (a) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 . 2 . The provisions of paragraph 1 and of Articles 2 to 4 shall not apply to the products in List C in Annex IV. Article 2 The following shall be considered as wholly obtained in the Occupied Territories within the meaning of Article 1(a): (a) mineral products extracted from its soil or from its seabed ; (b) vegetable products harvested there ; (c) live animals born and raised there ; (d) products obtained there from live animals ; (e) products obtained by hunting or fishing conducted there ; (f) used articles collected there fit only for the recovery of raw materials ; (g) waste and scrap resulting from manufacturing operations conducted there ; (h) products produced there exclusively from products specified in (a) to (g). Article 3 1 . For the purposes of implementing the provisions for Article 1 (b), the following shall be considered as sufficient working or processing : (a) working or processing as a result of which the products obtained receive a classification under a tariff heading other than covering each of the products worked or processed, except, however, working the processing specified in List A in Annex II, where the special provisions of that list apply ; O OJ No L 306 , 1 . 11 . 1986 , p. 103 . O OJ No L 148 , 28 . 6 . 1968 , p. 1 . No L 381 /2 Official Journal of the European Communities 31 . 12.86 (b) working or processing specified in List B in Annex III . The expressions 'section', 'chapter' and 'tariff heading' shall mean respectively sections , chapters and tariff headings in the Customs Cooperation Council nomenclature for the classification of goods in customs tariffs . 2 . When, for a given product obtained, a percentage rule limits in List A and in List B the value of the materials and parts which can be used, the total value of these materials and parts , whether or not they have changed tariff heading in the course of the working, processing or assembly within the limits and under the conditions laid down in each of those two lists , may not exceed, in relation to the value of the product obtained, the value corresponding either to the common rate , if the rates are identical in both lists , or to the higher of the two if they are different . 3 . For the purpose of implementing Article 1 (b), the following shall in any event be considered as insufficient working or processing to confer the status of originating products , irrespective of whether or not there is a change of tariff heading : (a) operations to ensure the preservation of products in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions , removal of damaged parts , and like operations); (b) simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (including the making-up of sets of articles), washing, painting, cutting up ; (c) ( i ) changes of packing and breaking up and assembly of consignments , ( ii) simple placing in bottles , flasks , bags , cases , boxes , fixing on cards or boards , etc ., and all other simple packing operations ; (d) the affixing of marks , labels or other like distinguishing signs on products or their packaging ; (e) simple mixing of products , whether or not of different kinds , where one or more components of the mixture do not meet the conditions laid down in this Regulation to enable them to be considered as originating products ; (f) simple assembly of parts of products to constitute a complete product ; (g) a combination of two or more operations specified in (a) to (f); (h) slaughter of animals . Article 4 Where Lists A and B referred to in Article 3 provide that products obtained in the Occupied Territories shall be considered as originating therein only if the value of the products used does not exceed a given percentage of the value of the products obtained, the values to be taken into consideration for determining such percentage shall be ;  on the one hand, as regards products whose importation can be proved, their customs value at the time of impor ­ tation ; as regards products of undetermined origin, the earliest ascertainable price paid for such products in the Occupied Territories ;  and on the other hand, the ex-works price of the products obtained, less internal taxes refunded or refundable on exportation . Article 5 1 . The following shall be considered as transported direct from the Occupied Territories to the Community : (a) products transported without passing through another territory; (b) products transported through the territories other than the Occupied Territories , with or without transhipment or temporary warehousing provided that transport through those territories is justified for geographical reasons or exclusively on account of transport requirements and that the products have not been delivered for home use there, and have not undergone operations other than unloading, reloading and any operation intended to keep them in good condition ; 2 . Evidence that the conditions specified in paragraph 1 (b) have been fulfilled shall be supplied to the customs authorities in the Community by the production of : (a) a through bill of lading drawn up in the Occupied Territories covering the passage through the country of transit ; or (b) a certification by the customs authorities of the country of transit :  giving an exact description of the products ,  stating the dates of unloading and reloading of the products or of their embarkation or disembarkation, identifying the ships used,  certifying the condition under which the products remained in the transit country ; or (c) failing these , any substantiating documents . 31 . 12.86 Official Journal of the European Communities No L381 /3 TITLE II Arrangements for administrative cooperation Article 6 1 . Originating products within the meaning of this Regulation shall be eligible , on importation into the Community, to benefit from the tariff preferences specified in Article 1 on production of a movement certi ­ ficate EUR.l issued by the Chambers of Commerce of the Occupied Territories provided that they assist the Community by allowing the customs authorities of Member States to verify the authenticity of the document or the accuracy of the information regarding the true origin of the products in question . 2 . The Commission shall forward the list of the Chambers of Commerce mentioned in paragraph 1 and the specimens of stamps used by these bodies to the Customs authorities of the Member States . Article 7 1 . A movement certificate EUR.l shall be issued by the Chambers of Commerce of the Occupied Territories when the goods to which it relates are exported . It shall be made available to the exporter as soon as actual exportation has been effected or ensured . 2 . In exceptional circumstances a movement certificate EUR. 1 may also be issued after exportation of the goods to which it relates if it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances . In this case , the certificate shall bear a special reference to the conditions under which it was issued . 3 . A movement certificate EUR.l shall be issued only upon a written request by the exporter . Such application shall be made on a form, a specimen of which is given in Annex V, which shall be completed in accordance with this Regulation . 4 . A movement certificate EUR.l may be issued only where it can serve as the documentary evidence required for the purpose of implementing the provisions of the present regulation . 5 . Applications for movement certificates must be kept for at least two years by the Chambers of Commerce of the Occupied Territories . Article 8 1 . The movement certificate EUR.l shall be issued by the Chambers of Commerce if the goods can be considered originating products within the meaning of this Regulation . 2 . For the purpose of verifying whether the conditions stated in paragraph 1 have been met, the Chambers of Commerce shall have the right to call for any documentary evidence or to carry out any check which they consider appropriate . 3 . It shall be the responsibility of the Chambers of Commerce to ensure that the forms referred to in Article 9 are duly completed . In particular, they shall check whether the space reserved for the description of the goods has been completed in such a manner as to exclude all possibility of fraudulent additions . To this end, the description of the goods must be indicated without leaving any blank lines . Where the space is not completely filled a horizontal line must be drawn below the last line of the description, the empty space being crossed through . 4 . For the purposes of the present Regulation the box 1 1 of the movement certificate EUR. 1 is endorsed by the competent Chamber of Commerce . The date of issue of the certificate must be indicated in this box. Article 9 Movement certificates EUR.l shall be made out on the form of which a specimen is given in Annex V. This form shall be printed in one or more of the official 3 . However, originating products within the meaning of this Regulation which are sent by post (including those sent by parcel post) shall , provided that the consignments contain only originating products and that their value does not exceed 2 355 ECU (*) per consignment, qualify on entry into the Community for the tariff preferences specified in Article 1 on production of a Form EUR.2 , on condition that the assistance specified in the preceding paragraph is forthcoming in respect of the said form . 4 . Without prejudice to Article 3 (3), where , at the request of the person declaring the goods at the customs , a dismantled or non-assembled article falling within Chapter 84 or 85 of the Common Customs Tariff (CCT) is imported by instalments on the conditions laid down by the appropriate authorities , it shall be considered to be a single article and a certificate of origin Form A may be submitted for the whole article upon importation of the first instalment. 5 . Accessories , spare parts and tools dispatched With a piece of equipment, machine , apparatus or vehicle which are part of the normal equipment and included in the price thereof or are not separately invoiced shall be regarded as one with the piece of equipment, machine , apparatus or vehicle in question . 6 . Sets in the sense of the General Rule 3 of the CCC nomenclature shall be regarded as originating when all component articles are originating products . Nevertheless , when a set is composed of originating and non-originating articles , the set as a whole shall be regarded as originating provided that the value of the non-originating articles does not exceed 15 % of the total value of the set. No L 381 /4 Official Journal of the European Communities 31 . 12 . 86 2 . In other cases of belated presentation, the customs authorities of the Community may accept the certificates where the goods have been submitted to them before the said final date . Article 14 The discovery of slight discrepancies between the statements made in the movement certificate EUR.l and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the goods shall not ipso facto render the certi ­ ficate null and void if it is duly established that the certi ­ ficate does correspond to the goods submitted . Article 15 It shall always be possible to replace one or more movement certificates by one or more certificates provided that this is done at the customs office of the Community where the goods are located . languages of the Community. Certificates shall be made out in one of these languages . If they are handwritten they shall be completed in ink and in capital letters . Each certificate shall measure 210 x 297 mm. A tolerance of up to plus 8 or minus 5 mm in the length may be allowed . The paper used must be white writing paper, sized , not containing mechanical pulp and weighing not less than 25 g/m\ It shall have a printed green guilloche pattern background making any fal ­ sification by mechanical or chemical means apparent to the eye . The certificate shall also bear a serial number, either printed or not, by which it can be identified . Article 10 1 . Under the responsibility of the exporter, he or his authorized representative shall request the issue of a movement certificate EUR. 1 . 2 . The exporter or his representative shall submit with his request any appropriate supporting document proving that the goods to be exported are such as to qualify for the issue of a movement certificate EUR. 1 . Article 11 A movement certificate EUR.l must be submitted , within five months of the date of issue by the Chambers of Commerce, to the customs authorities of the importing State where the goods are entered . Article 12 Movement certificates EUR.l shall be submitted to customs authorities in the importing State , in accordance with the procedures laid down in Commission Directive 82/57/EEC (') laying down certain provisions for implementing Council Directive 79/695/EEC (2) on the harmonization of procedures for the release of goods for free circulation ('). The said authorities may require a translation of a certificate . They may also require the entry form for release for free circulation to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the tariff preferences specified in Article 1 . Article 13 1 . A movement certificate EUR.l which is submitted to the customs authorities of the importing Member State after the final date for presentation specified in Article 11 may be accepted for the purpose of applying preferential treatment, where the failure to submit the certificate by the final date set is due to reasons of force majeure or exceptional circumstances . Article 16 Form EUR.2, a specimen of which is given in Annex VI, shall be completed by the exporter or, under his responsibility, by his authorized representative . It shall be made out in one of the official languages of the Community. If it is handwritten it must be completed in ink and in capital letters . Form EUR.2 shall measure 210 x 148 mm. A tolerance of up to plus 8 or minus 5 mm in the length may be allowed . The paper used must be white writing paper, sized , not containing mechanical pulp and weighing not less than 64 g/m2 . A form EUR.2 shall be completed for each postal consignment. These provisions do not exempt exporters from complying with any other formalities required by customs or postal regulations . Article 17 1 . Goods sent as small packages from private persons to private persons or forming part of travellers ' personal luggage shall be admitted as originating products without requiring the production of a movement certi ­ ficate EUR.l or the completion of a form EUR.2 , provided that such goods are not imported by way of trade and have been declared as meeting the conditions required for the application of these provisions , and where there is no doubt as to the veracity of such declaration . o OJ No L 28 , 5 . 2 . 1982 , p. 38 . ( 2 ) OJ No L 205 , 13 . 8 . 1979, p. 19 . 31 . 12.86 Official Journal of the European Communities No L 381 /5 2 . Importations which are occasional and consist solely of goods for the personal use of the recipients or travellers or their families shall not be considered as importations by way of trade if it is evident from the nature and quantity of the goods that no commercial purpose is in view. Furthermore, the total value of these goods must not exceed 165 ECU in the case of small packages or 470 ECU in the case of the contents of travellers' personal luggage . Article 18 1 . Goods sent from the Occupied Territories for exhibition in another country and sold after the exhibition for importation into the Community shall benefit on importation from the tariff preferences specified in Article 1 on condition that the goods meet the requirements of this Regulation entitling them to be recognized as originating and provided that it is shown to the satisfaction of the customs authorities that : (a) an exporter has consigned these goods from the Occupied Territories to the country in which the exhibition is held and has exhibited them there ; (b) the goods have been sold or otherwise disposed of by that exporter to a consignee in the Community; (b) the goods have been consigned during the exhibition or immediately thereafter to the Community in the state in which they were sent for exhibition ; (d) the goods have not, since they were consigned for exhibition , been used for any purpose other than demonstration at the exhibition . 2 . A movement certificate EUR.l must be submitted to the customs authorities in the normal manner. The name and address of the exhibition must be indicated thereon . Where necessary, additional documentary evidence of the nature of the goods and the conditions under which they have been exhibited may be required . 3 . Paragraph 1 shall apply to any trade, industrial , agricultural or crafts exhibition, fair or similar public show or display which is not organized for private purposes in shops or business premises with a view to the sale of foreign goods , and during which the goods remain under customs control .  certify that no movement certificate EUR. 1 was issued at the time of exportation of the goods in question, and state the reasons . 2 . The Chambers of Commerce of the Occupied Territories may issue a movement certificate EUR. 1 retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file . Certificates issued retrospectively must be endorsed with one of the following phrases :  EXPEDIDO A POSTERIORI  UDSTEDT EFTERFÃLGENDE  NACHTRÃ GLICH AUSGESTELLT  Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã   ISSUED RETROSPECTIVELY  DÃ LIVRÃ  Ã POSTERIORI  RILASCIATO A POSTERIORI  AFGEGEVEN A POSTERIORI  EMITIDO A POSTERIORI Article 20 In the event of the theft, loss or destruction of a movement certificate EUR. 1 , the exporter may apply to the Chambers of Commerce which issued it for a duplicate made out on the basis of the export documents in their possession . The duplicate issued in this way must be endorsed with one of the following words :  DUPLICADO  DUPLIKAT  DUPLIKAT  Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã   DUPLICATE  DUPLICATA  DUPLICATO  DUPLICAAT  SEGUNDA VIA Article 21 1 . Subsequent verification of movement certificates EUR. 1 and of forms EUR.2 shall be carried out at random or whenever the customs authorities of the importing Member State have reasonable doubt as to the authenticity of the document or the accuracy of the information regarding the true origin of the goods in question . Article 19 1 . When a certificate is issued in accordance with Article 7 (2), after the goods to which it relates have actually been exported, the exporter must in the application referred to in Article 7 (3) :  indicate the place and date of consignment of the goods to which the certificate relates , No L 381 /6 Official Journal of the European Communities 31 . 12.86 2 . For the purpose of implementing paragraph 1 , the customs authorities of the importing Member State shall return the movement certificate EUR.l or the form EUR.2 , or a photocopy thereof, to the Chambers of Commerce giving, where appropriate , the reasons of form or substance for an inquiry. The invoice , if it has been submitted , or a copy thereof shall be attached to the form EUR.2 and the customs authorities shall forward any information that has been obtained suggesting that the particulars given on the said certi ­ ficate or the said form are inaccurate . If the customs authorities of the importing Member State decide to suspend execution of the preferential treatment, pending the results of the verification, they shall offer to release the goods to the importer subject to any precautionary measures judged necessary. 2 . If in cases of reasonable doubt there is no reply in the six months set out in the paragraph above or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products , a second communi ­ cation shall be sent to the Chambers of Commerce concerned . If after the second communication, the results of the verification are not communicated as soon as possible or at the latest within four months to the requesting authorities , or if these results do not permit the determination of the authenticity of the document in question or the real origin of the products , the requesting authorities shall refuse, except in the case of force majeure or in exceptional circumstances , any benefit from the preferential treatment. 3 . For the purpose of subsequent verification of certi ­ ficates of origin Form A, copies of the certificates as well as any export documents referring to them shall be kept for at least two years by the appropriate Chamber of Commerce . Article 23 The endorsements referred to in Articles 19 and 20 shall be inserted in the 'Remarks' box of the certificate . Article 24 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 16 November 1986 . Article 22 1 . When an application for subsequent verification has been made in accordance with the provisions of Article 21 , such verification shall be carried out, and its results communicated to the customs authorities in the Community within a maximum of six months . The results must be such as to establish whether the movement certificate EUR.l or the Form EUR.2 in question applies to the products actually exported and whether these products were in fact eligible to benefit from the tariff preferences specified in Article 1 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1986 . For the Commission COCKFIELD Vice-President 31 . 12.86 Official Journal of the European Communities No L 381 /7 ANNEX I EXPLANATORY NOTES Note 1 The term 'Occupied Territories' shall cover the west bank of the river Jordan and the Gaza strip both occupied by Israel . Note 2  Article 1 In order to determine whether goods originate in the Occupied Territories , it shall not be necessary to establish whether the electrical power, fuel , plant and equipment and machines and tools used to obtain finished goods or whether any products used in the course of production which do not enter ^nd which were not intended to enter into the final composition of the goods originate in third countries or not. Note 3  Article 1 Where a percentage rule is applied in determining originating status of a product obtained in the Occupied Territories, the value added by the working or processing referred to in Article 1 shall correspond to the ex-works price of the product obtained less the . customs value of third products imported into these territories . Note 4  Article 3(1 ) and (2) and Article 4 The percentage rule constitutes , where the product obtained appears in List A, a criterion additional to that of change of heading for any non-originating product used . Note 5  Article 1 Packaging shall be deemed to form a whole with the goods contained therein . This provision , however, shall not apply to packaging which is not of the normal type for the article packed and which has intrinsic utilization value and is of a durable nature , apart from its function as packaging . Note 6  Article 4 'Ex-works price' shall mean the price paid to the manufacturer in whose undertaking the last working or processing is carried out, provided the price includes the value of all the products used in manufacture . 'Customs value' shall be understood as meaning the customs value as determined in accordance with the Agreement on implementation of Article VII of the General Agreement of Tariffs and Trade done at Geneva on 12 April 1979 . Notes to Lists A and B 1 . The lists contain some products which do not benefit from tariff preferences but which may be used in the manufacture of products which do benefit . 2 . The description of the products in column 2 in the lists corresponds to that of the same heading number of the Customs Cooperation Council nomenclature . 3 . When a Customs Cooperation Council nomenclature heading number in column 1 of the lists is prefixed by 'ex', the corresponding rule applies only to the products stated in column 2 . No L 381 / 8 Official Journal of the European Communities 31 . 12 . 86 ANNEX II LIST A List of working or processing operations which result in a change of tariff heading without conferring the status of originating products on the products undergoing such operations, or conferring this status only subject to certain conditions Working or processing that confers the status of originating products when the following conditions are met Products obtained Working or processing that does not confer the status of originating products CCT heading No Description 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked Salting, placing in brine, drying or smoking of meat and edible meat and edible meat offals of heading Nos 02.01 and 02.04 04.02 Milk and cream, preserved, con ­ centrated or sweetened Preserving, concentrating, or adding sugar to milk or cream of heading No 04.01 04.03 Butter Manufacture from milk or cream 04.04 Cheese and curd Manufacture from products of heading Nos 04.01 , 04.03 07.02 Vegetables (whether or not cooked), preserved by freezing Freezing of vegetables 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions , but not specially prepared for immediate consumption Placing in brine or in other solutions of vegetables of heading No 07.01 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared Drying, dehydration, evaporation, cutting, grinding, powdering of vegetables of heading Nos 07.01 to 07.03 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar Freezing of fruit 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine , in sulphur water or in other preservative solutions), but unsuit ­ able in that state for immediate consumption Placing in brine or in other solutions of fruit of heading Nos 08.01 to 08.09 31 . 12 . 86 Official Journal of the European Communities No L 381 /9 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 08.12 Fruit, dried , other than that falling within heading Nos 08.01 , 08.02 , 08.03 , 08.04 or 08.05 Drying of fruit 11.01 Cereal flours Manufacture from cereals 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example , rolled, flaked , polished, pearled or kibbled, but not further prepared), except rice falling within heading No 10.06 ; germ of cereals , whole , rolled, flaked or ground Manufacture from cereals 11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 Manufacture from dried leguminous vegetables of heading No 07.05 , products of heading No 07.06 or of fruit of Chapter 8 11.05 Flour, meal and flakes of potato Manufacture from potatoes 11.07 Malt, roasted or not Manufacture from cereals 11.08 Starches ; inulin Manufacture from cereals of Chapter 10 , or from potatoes or other products of Chapter 7 11.09 Wheat gluten , whether or not dried Manufacture from wheat or wheat flours 15.01 Lard , other pig fat and poultry fat, rendered or solvent-extracted Manufacture from products of heading No 02.05 15.02 Fats of bovine cattle, sheep or goats , unrendered ; rendered or solvent-extracted fats (including 'premier jus') obtained from those unrendered fats Manufacture from products of heading Nos 02.01 and 02.06 15.04 Fats and oils , of fish and marine mammals , whether or not refined Manufacture from fish or marine mammals 15.06 Other animal oils and fats (including neat's-foot oil and fats from bones or waste) Manufacture from products of Chapter 2 No L 381 / 10 Official Journal of the European Communities 31 . 12 . 86 Products obtained CCT heading No Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metDescription ex 15.07 Manufacture from products of Chapters 7 and 12 Fixed vegetable oils , fluid or solid , crude, refined or purified, but not including chinawood oil , myrtle ­ wax, japan wax or oil of tung nuts , oleococca seeds or oiticia seeds ; also not including oils of a kind used in machinery or mechanical appliances or for industrial purposes other than the manufacture of edible products 16.01 Sausages and the like , of meat, meat offal or animal blood Manufacture from products of Chapter 2 16.02 Other prepared or preserved meat or meat offal Manufacture from products of Chapter 2 ex 17.01 Beet sugar and cane sugar, in solid form, flavoured or coloured Manufacture from other products of Chapter 17 the value of which exceeds 30 % of the value of the finished product ex 17.02 Other sugars , in solid form, flavoured or coloured Manufacture from other products of Chapter 17 the value of which exceeds 30 % of the value of the finished product ex 17.02 Manufacture from any productOther sugars , in solid form, not flavoured or coloured ; sugar syrups , not flavoured or coloured ; artificial honey, whether or not mixed with natural honey ; caramel ex 17.03 Molasses , flavoured or coloured Manufacture from other products of Chapter 17 the value of which exceeds 30 % of the value of the finished product 17.04 Sugar confectionery, not containing cocoa Manufacture from other products of Chapter 17 the value of which exceeds 30 % of the value of the finished product 18.06 Chocolate and other food preparations containing cocoa Manufacture from products of Chapter 17 the value of which exceeds 30 % of the value of the finished product ex 19.02 Malt extract Manufacture from products of heading No 1 1.07 31 - 12 . 86 Official Journal of the European Communities No L 381 / 11 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex 19.02 Manufacture from cereals and de ­ rivatives thereof, meat and milk, or in which the value of products of Chapter 17 used exceeds 30 % of the value of the finished product Preparations of flour, meal , starch or malt extract, of a kind used as infant food or for dietetic or culi ­ nary purposes , containing less than 50 % by weight of cocoa Macaroni, spaghetti and similar products 19.03 Manufacture from durum wheat 19.04 Manufacture from potato starchTapioca and sago ; tapioca and sago substitutes obtained from potato or other starches 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, cornflakes and similar products) Manufacture from any product (') or in which the value of the prod ­ ucts of Chapter 17 used exceeds 30 % of the value of the finished products Manufacture from products of Chapter 11 19.07 Bread , ships ' biscuits and other ordinary bakers' wares, not con ­ taining added sugar, honey, eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wa ­ fers , rice paper and similar products 19.08 Manufacture from products of Chapter 11 20.01 Pastry, biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion Vegetables and fruit, prepared or preserved by vinegar or acetic acid with or without sugar, whether or not containing salt, spices or mustard Preserving vegetables, fresh or frozen or preserved temporarily or preserved in vinegar 20.02 Preserving vegetables, fresh or frozen Vegetables prepared or preserved otherwise than by vinegar or acetic acid 20.03 Fruit preserved by freezing, containing added sugar 20.04 Fruit, fruit-peel and parts of plants , preserved by sugar (drained , glace or crystallized) Manufacture from products of Chapter 17 of which the value exceeds 30 % of the value of the finished product Manufacture from products of Chapter 17 of which the value exceeds 30 % of the value of the finished product Manufacture from products of Chapter 17 of which the value exceeds 30 % of the value of the finished product ex 20.05 Jams , fruit jellies , marmalades , fruit purÃ ©es and fruit pastes, being cooked preparations , containing added sugar 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : (') This rule does not apply where the use of maize of the 'Zea indurata' type or durum wheat it concerned . No L 381 / 12 Official Journal of the European Communities 31 . 12 . 86 Products obtained Working or processing of that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 20.06 (cont 'd) A. Nuts B. Other fruits Manufacture from products of Chapter 17 of which the value exceeds 30 % of the value of the finished product Manufacture, without added sugar or spirit, in which the value of the constituent originating products of heading Nos 08.01 , 08.05 and 12.01 , represents at least 60 % of the value of the finished product ex 20.07 Fruit juices (including grape must), whether or not containing added sugar, but unfermented and not containing spirit Manufacture from products of Chapter 17 of which the value exceeds 30 % of the value of the finished product ex 21.02 Roasted chicory and extracts thereof Manufacture from chicory roots , fresh or dried 21.05 Soups and broths in liquid , solid or powder form ; homogenized food preparations Manufacture from products of heading No 20.02 ex 21.07 Sugar syrups , flavoured or coloured Manufacture from products of Chapter 17 of which the value exceeds 30 % of the value of the finished product 22.02 Lemonade , flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages , not including fruit and vegetable juices falling within heading No 20.07 Manufacture from fruit juices (') or in which the value of products of Chapter 17 used exceeds 30 % of the value of the finished product 22.06 Vermouths , and other wines of fresh grapes flavoured with aromatic extracts Manufacture from products of heading No 08.04 , 20.07, 22.04 or 22.05 22.08 Ethyl alcohol or neutral spirits , undenatured, of a strength of 80 ° or higher ; denatured spirits (including ethyl alcohol and neutral spirits) or any strength Manufacture from products of heading No 08.04 , 20.07, 22.04 or 22.05 22.09 Spirits (other than those of heading No 2.2.08); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as 'concentrated extracts ') for the manufacture of beverages Manufacture from products of heading No 08.04 , 20.07 , 22.04 or 22.05 22.10 Vinegar and substitutes for vinegar Manufacture from products of heading No 08.04 , 20.07 , 22.04 or 22.05 (') This rule does not apply where fruit juices of pineapple , lime and grapefruit are concerned . 31 . 12 . 86 Official Journal of the European Communities No L 381 / 13 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex 23.03 Residues from the manufacture of maize starch (excluding concentrated steeping liquors), of a protein content, calculated on the dry product, exceeding 40 % by weight Manufacture from maize or maize flour 23.04 Oil-cake and other residues (except dregs) resulting from the extraction of vegetable oils Manufacture from various products 23.07 Sweetened forage ; other preparations of a kind used in animal feeding Manufacture from cereals and derived products, meat, milk, sugar and molasses ex 24.02 Cigarettes, cigars , smoking tobacco Manufacture from products of heading No 24.01 of which at least 70 % by quantity are originating products ex 28.38 Aluminium sulphate Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 30.03 Medicaments (including veterinary medicaments) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 31.05 Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 32.06 Colour lakes Manufacture from materials of heading No 32.04 or 32.05 (') . I 32.07 Other colouring matter ; inorganic products of a kind used as luminophores Mixing of oxides or salts of Chapter 28 with extenders such as barium sulphate , chalk barium carbonate and satin white (') ex 33.06 Aqueous distillates and aqueous solutions of essential oils , including such products suitable for medicinal uses Manufacture from essential oils (terpeneless or not), concretes , absolutes or resinoids (') l 35.05 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues Manufacture from maize or potatoes ex 35.07 Prepared enzymes not elsewhere specified or included Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 37.01 Photographic plates and film in the flat, sensitized , unexposed , of any material other than paper, paper ­ board or cloth Manufacture from products of heading No 37.02 (') (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. No L 381 / 14 Official Journal of the European Communities 31 . 12 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description 37.02 Film in rolls, sensitized, unexposed, perforated or not Manufacture from products of heading No 37.01 (') 37.04 Sensitized plates and film , exposed but not developed, negative or positive Manufacture from products of heading No 37.01 or 37.02 (') 38.11 Disinfectants , insecticides, fungi ­ cides, rat poisons , herbicides , anti ­ sprouting products, plant growth regulators and similar products , put up in forms or packings for sale by retail or as preparations or as articles (for example, sulphur ­ treated bands , wicks and candles, fly-papers) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 38.12 Prepared glazings , prepared dress ­ ings and prepared mordants, of a kind used in the textile , paper, leather or like industries Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 38.13 Pickling preparations for metal sur ­ faces ; fluxes and other auxiliary preparations for soldering, brazing or welding ; soldering, brazing or welding powders and pastes con ­ sisting of metal and other materials ; preparations of a kind used as cores or coatings for welding rods and electrodes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ex 38.14 Anti-knock preparations , oxidation inhibitors , gum inhibitors, viscosity improvers , anti-corrosive prep ­ arations and similar prepared ad ­ ditives for mineral oils , excluding prepared additives for lubricants Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 38.15 Prepared rubber accelerators Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 38.17 Preparations and charges for fire ­ extinguishers ; charged fire-ex ­ tinguishing grenades Manufacture in which the value of the , products used does not exceed 50 % of the value of the finished product 38.18 Composite solvents and thinners for varnishes and similar products Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ( l) These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. 31 . 12 . 86 Official Journal of the European Communities No L 381 / 15 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description ex 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries not elsewhere specified or included , excluding : Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product  Fusel oil and dippel's oil  Naphthenic acids and their water-insoluble salts ; esters of naphthenic acids  Sulphonaphthenic acids and their water- insoluble salts ; esters of sulphonaphthenic acids  Petroleum sulphonates , ex ­ cluding petroleum sulphonates of alkali metals , of ammonium or of ethanolamines , thiophen ­ ated sulphonic acids of oils obtained from bituminous minerals , and their salts  Mixed alkylbenzenes and mixed alkylnaphthalenes  Ion exchangers  Catalysts  Getters for vacuum tubes  Refractory cements or mortars and similar compositions  Alkaline iron oxide for the purification of gas  Carbon (excluding that in artificial graphite of heading No 38.01 ) in metal-graphite or other compounds, in the form of small plates, bars or other semi ­ manufactures  Sorbitol other than that of heading No 29.04  Ammoniacal gas liquors and spent oxide produced in coal gas purification ex 39.02 Polymerization products Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product No L 381 / 16 31 . 12 . 86Official Journal of the European Communities Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex 39.07 Articles of materials of the kinds described in headings Nos 39.01 to 39.06 with the exception of fans and hand screens , non-mechanical ; frames and handles therefor and parts of such frames and handles , and corset busks and similar supports for articles of apparel or clothing accessories Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 40.05 Plates , sheets and strip, of unvul ­ canized natural or synthetic rubber, other than smoked sheets and crepe sheets of heading No 40.01 or 40.02 ; granules of unvulcanized natural or synthetic rubber compounded ready for vulcan ­ ization ; unvulcanized natural or synthetic rubber, compounded before or after coagulation either with carbon black (with or without the addition of mineral oil), or with silica (with or without the addition of mineral oil), in any form, of a kind known as masterbatch Manufacture in which the value of the products used, except that of natural rubber, does not exceed 50 % of the value of the finished product 41.08 Patent leather and imitation patent leather ; metallized leather Varnishing or metallizing of leather of headings Nos 41.02 to 41.06 (other than skin leather of crossed Indian sheep and Indian goat or kid , not further prepared than vegetable tanned, or if otherwise prepared obviously unsuitable for immediate use in the manufacture of leather articles) in which the value of the skin leather used does not exceed 50 % of the value of the finished product 43.03 Articles of furskin Making up from furskin in plates , crosses and similar forms (heading No ex 43.02) (') ex 44.21 Complete wooden packing cases , boxes , crates , drums and similar packings excepting those made of fibreboard Manufacture from boards not cut to size ex 44.28 Match splints ; wooden pegs or pins for footwear Manufacture from drawn wood 45.03 Articles of natural cork Manufacture from products of heading No 45.01 ex 48.07 Paper and paperboard, ruled, lined, or squared, but not otherwise printed , in rolls or sheets Manufacture from paper pulp ( l) These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. 31 . 12 . 86 Official Journal of the European Communities No L 381 / 17 Products obtained Working or processing that does not confer the status of originating products Working or processing that . confers the status of originating products when the following conditions are met CCT heading No Description Manufacture in which the value of the products used does not exceed 50 % of the value of the finished products Writing blocks , envelopes , letter cards , plain postcards , corres ­ pondence cards ; boxes , pouches , wallets and writing compendiums , of paper or paperboard , containing only an assortment of paper stat ­ ionery Other paper and paperboard , cut to size or shape Manufacture from paper pulp Boxes, bags and other packing containers , of paper or paperboard Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture from products of heading No 49.1 1 Picture postcards , Christmas and other picture greeting cards , printed by any process , with or without trimmings Calendars of any kind, of paper or paperboard, including calendar blocks Manufacture from products of heading No 49.1 1 48.14 48.15 ex 48.16 49.09 49.10 50.04 ( ») 50.05 C) 50.07 (') ;x 50.07 (') 50.09 O 51.01 O Silk yarn, other than yarn of noil or other waste silk, not put up for retail sale Manufacture from products other than those of heading No 50.04 Yarn spun from noil or other waste silk, not put up for retail sale Manufacture from products of heading No 50.03 Silk yarn and yarn spun from noil or other waste silk, put up for retail sale Manufacture from products of headings Nos 50.01 to 50.03 Imitation catgut of silk Manufacture from products of heading No 50.01 or of heading No 50.03 neither carded nor combed Woven fabrics of silk, of noil or of other waste silk Manufacture from products of heading No 50.02 or 50.03 Yarn of man-made fibres (conti ­ nuous), not put up for retail sale Manufacture from chemical products or textile pulp (') For yarn composed of two or more textile materials , the conditions shown in this list must also be met in respect of each of the headings under which yarns of the other textile materials of which the mixed yarn is composed would be classified . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . (2) For fabrics composed of two or more textile materials , the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 °/o where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07 ,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . No L 381 / 18 Official Journal of the European Communities 31 . 12 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 51.02 (') Monofil , strip (artificial straw and the like) and imitation catgut, of man-made fibre materials Manufacture from chemical products or textile pulp 51.03 0) Yarn of man-made fibres (continu ­ ous), put up for retail sale Manufacture from chemical products or textile pulp 51.04 (2) Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No 51.01 or 51.02 Manufacture from chemical products or textile pulp 52.01 0) Metallized yarn, being textile yarn spun with metal or covered with metal by any process Manufacture from chemical products , from textile pulp or from natural textile fibres, or their waste, neither carded nor combed 52.02 (2) Woven fabrics of metal thread or of metallized yarn, of a kind used in articles of apparel , as furnishing fabrics or the like Manufacture from chemical products, from textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste 53.06 C) Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale Manufacture from products of heading No 53.01 or 53.03 53.07 O Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale Manufacture from products of heading No 53.01 or 53.03 53.08 O Yarn of fine animal hair (carded or combed), not put up for retail sale Manufacture from raw fine animal hair of heading No 53.02 53.09 O Yarn of horsehair or of other coarse animal hair, not put up for retail sale Manufacture from raw coarse animal hair of heading No 53.02 or from raw horsehair of heading No 05.03 53.10 (') Yarn of sheep's or lambs' wool, of horsehair or of other animal hair (fine or coarse), put up for retail sale Manufacture from materials of heading Nos 05.03 and 53.01 to 53.04 (') For yarn composed of two or more textile materials , the conditions shown in the list must also be met in respect of each of the headings under which yarns of the other textile materials of which the mixed yarn is composed would be classified . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 °/o of the total weight of textile materials incorporated . (2) For fabrics composed of two or more textile materials , the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 °/o of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . 31 . 12 . 86 Official Journal of the European Communities No L 381 / 19 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 53.11 O Woven fabrics of sheep's or lambs' wool or of fine animal hair Manufacture from materials of headings Nos 53.01 to 53.05 53.12 O Woven fabrics of horsehair or of other coarse animal hair Manufacture from products of headings Nos 53.02 to 53.05 or from horsehair of heading No 05.03 54.03 (2) Flax or ramie yarn, not put up for retail sale Manufacture either from products of heading No 54.01 neither carded nor combed or from products of heading No 54.02 54.04 O Flax or ramie yarn, put up for retail sale Manufacture from materials of heading No 54.01 or 54.02 54.05 C) Woven fabrics of flax or of ramie Manufacture from materials of heading No 54.01 or 54.02 55.05 (2) Cotton yarn, not put up for retail sale Manufacture from materials of heading No 55.01 or 55.03 55.06 (2) Cotton yarn, put up for retail sale Manufacture from materials of heading No 55.01 or 55.03 55.07 (') Cotton gauze Manufacture from materials of heading No 55.01 , 55.03 or 55.04 55.08 (') Terry towelling and similar terry fabrics, of cotton Manufacture from materials of heading No 55.01 , 55.03 or 55.04 55.09 (') Other woven fabrics of cotton Manufacture from materials of heading No 55.01 , 55.03 or 55.04 56.01 Man-made fibres (discontinuous), not carded, combed or otherwise prepared for spinning Manufacture from chemical products or textile pulp 56.02 Continuous filament tow for the manufacture of man-made fibres (discontinuous) Manufacture from chemical products or textile pulp 56.03 Waste (including yarn waste and pulled or garnetted rags) of man ­ made fibres (continuous or dis ­ continuous), not carded , combed or otherwise prepared for spinning Manufacture from chemical products or textile pulp (') For fabrics composed of two or more textile materials , the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07 ,  to 30 °/o where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . ( 2 ) For yarn composed of two or more textile materials , the conditions shown in the list must also be met in respect of each of the headings under which yarns of the other textile materials of which the mixed yarn is composed would be classified . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . No L 381 /20 Official Journal of the European Communities 31 . 12 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 56.04 Man-made fibres (discontinuous or waste), carded , combed or other ­ wise prepared for spinning Manufacture from chemical products or textile pulp 56.05 (') Yarn of man-made fibres (discon ­ tinuous or waste), not put up for retail sale Manufacture from chemical products or textile pulp 56.06 (') Yarn of man-made fibres (discon ­ tinuous or waste), put up for retail sale Manufacture from chemical products or textile pulp 56.07 O Woven fabrics of man-made fibres (discontinuous or waste) Manufacture from products of headings Nos 56.01 to 56.03 57.06 O Yarn of jute or of other textile based fibres of heading No 57.03 Manufacture from raw jute or from other raw textile bast fibres of heading No 57.03 ex 57.07 O Yarn of true hemp Manufacture from true hemp, raw ex 57.07 O Yarn of other vegetable textile fibres , excluding yarn of true hemp Manufacture from raw vegetable textile fibres of heading Nos 57.02 to 57.04 ex 57.07 Paper yarn Manufacture from products of Chap ­ ter 47 , from chemical products , textile pulp or from natural textile fibres , discontinuous man-made fibres or their waste , neither carded nor combed 57.10 O Woven fabrics of jute or of other textile bast fabrics of heading No 57.03 Manufacture from raw jute or from other raw textile bast fibres of heading No 57.03 ex 57.11 O Woven fabrics of other vegetable textile fibres Manufacture from materials of heading No 57.01 , 57.02 , 57.04 or from coir yarn of heading No 57.07 (') For yarn composed of two or more textile materials , the conditions shown in the list must also be met in respect of each of the headings under which yarns of the other textile materials of which the mixed yarn is composed would be classified . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . (2) For fabrics composed of two or more textile materials , the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified . This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07 ,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . 31 . 12 . 86 Official Journal of the European Communities No L 381 /21 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex 57.11 Woven fabrics of paper yarn Manufacture from paper, from chemical products , textile pulp or from natural textile fibres , discon ­ tinuous man-made fibres or their waste 58.01 0) Carpets , carpeting and rugs , knotted (made up or not) Manufacture from materials of headings Nos 50.01 to 50.03 , 51.01 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04 , 56.01 to 56.03 or 57.01 to 57.04 58.02 0) Other carpets , carpeting, rugs , mats and matting, and 'Kelem', 'Schu ­ macks ' and 'Karamanie' rugs and the like (made up or not) Manufacture from materials of headings Nos 50.01 to 50.03 , 51.01 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04 , 56.01 to 56.03 , 57.01 to 57.04 or from coir yarn of heading No 57.07 58.04 O Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ) Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04 , 56.01 to 56.03 , 57.01 to 57.04 or from chemical products or textile pulp 58,05 (') Narrow woven fabrics , and narrow fabrics (bolduc) consisting of warp, without weft assembled by means of an adhesive , other than goods falling within heading No 58.06 Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04 , 56.01 to 56.03 or 57.01 to 57.04 or from chemical products or textile pulp 58.06 (') Woven labels , badges and the like, not embroidered, in the piece , in strips or cut to shape or size Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04 , 56.01 to 56.03 or from chemical products or textile pulp 58.07 0) Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn of heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04 , 56.01 to 56.03 or from chemical products or textile pulp 58.08 0) Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), plain Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04 , 56.01 to 56.03 or from chemical products or textile pulp 58.09 O Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), figured ; hand or mechanically made lace , in the piece , in strips or in motifs Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04 , 56.01 to 56.03 or from chemical products or textile pulp (') For products composed of two or more textile materials , the conditions shown in column 4 must be met in respect of each of the textile materials of which the mixed product is composed . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07 ,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . 31 . 12 . 86No L 381 /22 Official Journal of the European Communities Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description 58.10 Embroidery, in the piece , in strips or in motifs Manufacture in which the value of the product used does not exceed 50 % of the value of the finished product 59.01 O Wadding and articles of wadding ; textile flock and dust and mill neps Manufacture either from natural fibres or from chemical products or textile pulp ex 59.02 O Felt and articles of felt, with the exception of needled felt, whether or not impregnated or coated Manufacture either from natural fibres or from chemical products or textile pulp ex 59.02 O Needled felt, whether or not impregnated or coated Manufacture either from natural fibres or from chemical products or textile pulp or from fibre or continuous polypropylene filament of which the denomination of the filaments is less than 8 denier and of which the value does not exceed 40 % of the value of the finished product 59.03 O Bonded fibre fabrics , similar bonded yarn fabrics , and articles of such fabrics , whether or not impregnated or coated Manufacture either from natural fibres or from chemical products or textile pulp 59.04 O Twine, cordage , ropes and cables , plaited or not Manufacture either from natural fibres or from chemical products or textile pulp or from coir yarn of heading No 57.07 59.05 O Nets and netting made of twine, cordage or rope , and made up fishing nets of yarn, twine, cordage or rope Manufacture either from natural fibres or from chemical products or textile pulp or from coir yarn of heading No 57.07 59.06 ( ¢) Other articles made from yarn, twine, cordage , rope or cables, other than textile fabrics and articles made from such fabrics Manufacture either from natural fibres or from chemical products or textile pulp or from coir yarn of heading No 57.07 59.07 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses Manufacture from yarn 59.08 Textile fabrics impregnated , coated , covered or laminated with prep ­ arations of cellulose derivatives or of other artificial plastic materials Manufacture from yarn 59.10 (') Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base , cut to shape or not Manufacture either from yarn or from textile fibres (') For products composed of two or more textile materials , the conditions shown in column 4 must be met in respect of each of the textile materials of which the mixed product is composed . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07 ,  to 30 °/o where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . 31 . 12 . 86 Official Journal of the European Communities No L 381 /23 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex 59.11 Rubberized textile fabrics , other than rubberized, knitted or crocheted goods, with the exception of those consisting of fabric of continuous synthetic textile fibres, or of fabric composed of parallel yarns of continuous synthetic textile fibres , impregnated or covered with rubber latex, containing at least 90 % by weight of textile materials and used for the manufacture of tyres or for other technical uses Manufacture from yarn ex 59.11 Rubberized textile fabrics, other than rubberized knitted or crocheted goods, consisting of fabric of continuous synthetic textile fibres, or of fabric composed of parallel yarns of continuous synthetic textile fibres, impregnated or covered with rubber latex, containing at least 90 % by weight of textile materials and used for the manufacture of tyres or for other technical uses Manufacture from chemical products 59.12 Textile fabrics otherwise impreg ­ nated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like Manufacture from yarn 59.13 ( l) Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads Manufacture from single yarn 59.15 C) Textile hosepiping and similar tubing, with or without lining armour or accessories of other materials Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04 , 56.01 to 56.03 or 57.01 to 57.04 or from chemical products or textile pulp 59.16 O Transmission , conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04 , 56.01 to 56.03 or 57.01 to 57.04 or from chemical products or textile pulp 59.17 O Textile fabrics and textile articles , of a kind commonly used in machinery or plant , excluding polishing discs or rings, other than of felt Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 or from chemical products or textile pulp ex 59.17 Polishing discs or rings , other than of felt Manufacture from yarn or from waste fabrics or rags of heading No 63.02 (') For products composed of two or more textile materials , the conditions shown in column 4 must be met in respect of each of the textile materials of which the mixed product is composed . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 o/o of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07 ,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . No L 381 /24 Official Journal of the European Communities 31 . 12 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex Chapter 60 O Knitted and crocheted goods, excluding knitted or crocheted goods obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Manufacture from natural fibres , carded or combed, from materials of heading Nos 56.01 to 56.03 from chemical products or textile pulp ex 60.02 Gloves, mittens and mitts , knitted or crocheted , not elastic or rubber ­ ized , obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Manufacture from yarn (2) ex 60.03 Stockings , understockings , socks , ankle-socks, sockettes and the like , knitted or crocheted, not elastic or rubberized , obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Manufacture from yarn (2) ex 60.04 Under garments , knitted or cro ­ cheted , not elastic nor rubberized , obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Manufacture from yarn (2) ex 60.05 Outer garments and other articles, knitted or crocheted, not elastic or rubberized, obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Manufacture from yarn (2) ex 60.06 Other articles , knitted or crocheted, elastic or rubberized (including elastic knee-caps and elastic stockings), obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Manufacture from yarn (2) ex 61.01 Men's and boys' outer garments , excluding fire-resistant equipment of cloth covered by foil of alumi ­ nized polyester Manufacture from yarn (2) (3 ) ex 61.01 Fire-resistant equipment of cloth covered by foil of aluminized polyester Manufacture from uncoated cloth of which the value does not exceed 40 % of the value of the finished product ( 2) ( 3) (') For products composed of two or more textile materials , the conditions shown in column 4 must be met in respect of each of the textile materials of which the mixed product is composed . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within heading Nos ex 51.01 and ex 58.07 ,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . ( 2 ) Trimmings and accessories (excluding linings and interlining) which change tariff heading do not remove the originating status of the product obtained if their weight does not exceed 10 % of the total weight of all the textile materials incorporated . ( 3) These provisions do not apply where the products are obtained from printed fabric in accordance with the conditions shown in List B. 31 . 12 . 86 Official Journal of the European Communities No L 381 /25 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description ex 61.02 Women's , girls ' and infants ' outer garments , not embroidered , ex ­ cluding fire-resistant equipment of cloth covered by foil of aluminized polyester Manufacture from yarn ( l ) ( 2) ex 61.02 Fire-resistant equipment of cloth covered by foil of aluminized polyester Manufacture from uncoated cloth of which the value does not exceed 40 % of the value of the finished product (') ( 2) ex 61.02 Women's, girls ' and infants ' outer garments , embroidered Manufacture from fabrics , not embroidered , the value of which does not exceed 40 % of the value of the finished product (') 61.03 Men's and boys' under garments , including collars , shirt fronts and cuffs Manufacture from yarn (') ( 2) 61.04 Women's , girls ' and infants' under garments Manufacture from yarn (') ex 61.05 Handkerchiefs , not embroidered Manufacture from unbleached single yarn O (2) (5 ) ex 61.05 Handkerchiefs, embroidered Manufacture from fabrics , not em ­ broidered, the value of which does not exceed 40 % of the value of the finished product (') ex 61.06 Shawls , scarves , mufflers, mantillas , veils and the like , not embroidered Manufacture from unbleached single yarn of natural textile fibres or discontinuous man-made fibres or their waste or from chemical products or textile pulp (') ( 2) ex 61.06 Shawls, scarves , mufflers , mantillas , veils and the like, embroidered Manufacture from fabrics , not em ­ broidered, the value of which does not exceed 40 % of the value of the finished product (') 61.07 Ties , bow ties and cravats Manufacture from yarn (') (2 ) 61.09 Corsets , corset-belts , suspender ­ belts , brassieres , braces , suspenders , garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic Manufacture from yarn (') ( 2) ex 61.10 Gloves , mittens , mitts , stockings , socks and sockettes , not being knitted or crocheted goods excluding fire-resistant equipment of cloth covered by foil of aluminized polyester Manufacture from yarn (*) ( 2 ) (') Trimmings and accessories used (excluding linings and interlining) which change tariff heading do not remove the originating status of the product obtained if their weight does not exceed 10 % of the total weight of all the textile materials incorporated . (2) These provisions do not apply where the products are obtained from printed fabric in accordance with the conditions shown in List B. (3) For products obtained from two or more textile materials , this rule does not apply to one or more of the mixed textile materials if its or their weight does not exceed 10 % of the total weight of all the textile materials incorporated . No L 381 /26 Official Journal of the European Communities 31 . 12 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description ex 61.10 Fire-resistant equipment of cloth covered by foil of aluminized polyester Manufacture from uncoated cloth of which the value does not exceed 40 % of the value of the finished prod ­ uct 0 0 ex 61.11 Made up accessories for articles of apparel (for example, dress shields , shoulder and other pads , belts , muffs , sleeve protectors , pockets), with the exception of collars , tuck ­ ers , fallals , bodice-fronts , jabots , cuffs , flounces , yokes and similar accessories and trimmings for women's and girls ' garments , embroidered Manufacture from yarn (*) (2) ex 61.11 Collars , tuckers , fallals , bodice ­ fronts, jabots, cuffs , flounces , yokes and similar accessories and trimmings for women's and girls ' garments , embroidered Manufacture from fabrics not em ­ broidered, the value of which does not exceed 40 % of the value of the finished products ( l ) 62.01 Travelling rugs and blankets Manufacture from unbleached yarn of Chapters 50 to 56 (2) (3) ex 62.02 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles ; not embroidered Manufacture from unbleached single yarn (2) (&gt;) ex 62.02 Bed linen , table linen, toilet linen and kitchen linen ; curtains and other furnishing articles ; embroid ­ ered Manufacture from fabrics, not embroidered, the value of which does not exceed 40 % of the value of the finished product 62.03 Sacks and bags , of a kind used for the packing or goods Manufacture from chemical products , textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste (2) (3 ) 62.04 Tarpaulins , sails , awnings , sun ­ blinds, tents and camping goods Manufacture from single unbleached yarn (&gt;) (3 ) ex 62.05 Other made up textile articles (including dress patterns) excluding fans and hand-screens , non ­ mechanical ; frames and handles therefor and parts of such frames and handles Manufacture in which the value of the products used does not exceed 40 % of the value of the finished product 64.01 Footwear with outer soles and up ­ pers of rubber or artificial plastic material Manufacture from assemblies of uppers affixed to inner soles or to other sole components , but without outer soles , of any material except metal - (*) Trimmings and accessories used (excluding linings and interlining) which change tariff heading do not remove the originating status of the product obtained if their weight does not exceed 10 % of the total weight of all the textile materials incorporated . (2) These provisions do not apply where the products are obtained from printed fabric in accordance with the conditions shown in List B. (3) For products obtained from two or more textile materials , this rule does not apply to one or more of the mixed textile materials if its or their weight does not exceed' 10 % of the total weight of all the textile materials incorporated . 31 . 12 . 86 Official Journal of the European Communities No L 381 /27 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description 64.02 Footwear with outer soles of leather or composition leather footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material Manufacture from assemblies of up ­ pers affixed to inner soles or to other sole components, but without outer soles, of any material except metal 64.03 Footwear with outer soles of wood or of cork Manufacture from assemblies of uppers affixed to inner soles or to other sole components, but without outer soles , of any material except metal 64.04 Footwear with outer soles of other materials Manufacture from assemblies of uppers affixed to inner soles or to other sole components , but without outer soles , of any material except metal 65.03 Felt hats and other felt headgear, being headgear made from the felt hoods and plateaux falling within heading No 65.01 , whether or not lined or trimmed Manufacture from textile fibres 65.05 Flats and other headgear (including hair nets), knitted or crocheted, or made up from lace, felt or other textile fabric in the piece (but not from strips), whether or not lined or trimmed Manufacture either from yarn or from textile fibres 66.01 Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ex 70.07 Cast, rolled, drawn or blown glass (including flashed or wired glass) cut to shape other than rectangular shape, or bent or otherwise worked (for example, edge worked or engraved) whether or not surface ground or polished ; multiple-walled insulating glass Manufacture from drawn, cast or rolled glass of heading Nos 70.04 to 70.06 70.08 Safety glass consisting of toughened or laminated glass, shaped or not Manufacture from drawn, cast or rolled glass of headings Nos 70.04 to 70.06 70.09 Glass mirrors (including rearview mirrors), unframed , framed or backed Manufacture from drawn, cast or rolled glass of headings Nos 70.04 to 70.06 No L 381 /28 Official Journal of the European Communities 31 . 12 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 71.15 Articles consisting of, or incor ­ porating, pearls , precious or semi ­ precious stones (natural , synthetic or reconstructed) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 73.07 Blooms , billets , slabs and sheet bars (including tinplate bars), of iron or steel ; pieces roughly shaped by forging, of iron or steel Manufacture from products of heading No 73.06 73.08 Iron or steel coils for re-rolling Manufacture from products of heading No 73.07 73.09 Universal plates of iron or steel Manufacture from products of headings Nos 73.07 to 73.08 73.10 Bars and rods (including wire rod), of iron or steel , hot-rolled, forged , extruded , cold-formed , or cold- finished (including precision-made); hollow mining drill steel Manufacture from products of heading No 73.07 73.11 Angles , shapes and sections , of iron or steel , hot-rolled , forged, ex ­ truded , cold-formed or cold- finished ; sheet piling of iron or steel , whether or not drilled, punched or made from assembled elements Manufacture from products of headings Nos 73.07 to 73.10 , 73.12 or 73.13 73.12 Hoop and strip, of iron or steel , hot-rolled or cold-rolled Manufacture from products of headings Nos 73.07 to 73.09 or 73.13 73.13 Sheets and plates , of iron or steel , hot-rolled or cold-rolled Manufacture from products of headings Nos 73.07 to 73.09 73.14 Iron or steel wire, whether or not coated, but not insulated Manufacture from products of heading No 73.10 73.16 Railway and tramway track con ­ struction material of iron or steel , the following : rails , check-rails , switch blades , crossings (or frogs), crossing pieces , point rods , rack rails , sleepers , fish-plates, chairs , chair wedges , sole plates (base plates), rail clips , bed-plates , ties and other materials specialized for joining or fixing rails Manufacture from products of heading No 73.06 73.18 Tubes and pipes and blanks there ­ for, of iron (other than of cast iron) or steel , excluding high-pressure hydro-electric conduits Manufacture from products of headings Nos 73.06 and 73.07 or heading No 73.15 in the forms specified in headings Nos 73.06 and 73.07 74.03 Wrought bars , rods , angles , shapes and sections , of copper ; copper wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ( l ) (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. 31 . 12 . 86 Official Journal of the European Communities No L 381 /29 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description 74.04 Wrought plates , sheets and strip , of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 74.05 Copper foil (whether or not embossed, cut to shape, perforated , coated, printed , or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0,15 mm Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 74.06 Copper powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 74.07 Tubes and pipes and blanks there ­ for, of copper ; hollow bars of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 74.08 Tube and pipe fittings (for example, joints , elbows , sockets and flanges), of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 74.10 Stranded wire , cables , cordage , ropes, plaited bands and the like, of copper wire , but excluding insulated electric wires and cables Manufacture in which the value of the products used does not exceed 50 % of the value of the , finished product (') 74.11 Gauze, cloth, grill , netting, fencing, reinforcing fabric and similar materials (including endless bands), of copper wire ; expanded metal , of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 74.15 Nails , tacks , staples , hook-nails , spiked cramps , studs , spikes and drawing pins , of copper, or of iron or steel with heads of copper ; bolts and nuts ( including bolt ends and screw studs), whether or not threaded or tapped, and screws (including screw hooks and screw rings) of copper ; rivets , cotters , cotter-pins , washers and spring washers , of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 74.16 Springs , of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. No L 381 /30 Official Journal of the European Communities 31 . 12 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 74.17 Cooking and heating apparatus of a kind used for domestic purposes, not electrically operated, and parts thereof, of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 74.18 Other articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware , of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 74.19 Other articles of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 75.02 Wrought bars , rods, angles , shapes and sections, of nickel ; nickel wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 75.03 Wrought plates, sheets and strip, of nickel ; nickel foil ; nickel powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 75.04 Tubes and pipes and blanks there ­ for, of nickel ; hollow bars , and tube and pipe fittings (for example, joints, elbows , sockets and flanges), of nickel Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (*) 75.05 Electro-plating anodes, of nickel , wrought or unwrought, including those produced by electrolysis Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (*) 75.06 Other articles of nickel Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 76.02 Wrought bars , rods , angles , shapes and sections , of aluminium ; aluminium wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.03 Wrought plates, sheets and strip, of aluminium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.04 Aluminium foil (whether or not embossed, cut to shape, perforated , coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0,20 mm Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. 31 . 12 . 86 Official Journal of the European Communities No L 381 /31 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 76.05 Aluminium powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.06 Tubes and pipes and blanks there ­ for, of aluminium ; hollow bars of aluminium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.07 Tube and pipe fittings (for example, joints, elbows , sockets and flanges), of aluminium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.08 Structures and parts of structures (for example , hangars and other buildings, bridges and bridge ­ sections , towers, lattice masts, roofs , roofing frameworks , door and window frames, balustrades , pillars and columns), of aluminium ; plates , rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of aluminium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.09 Reservoirs , tanks , vats and similar containers , for any material (other than compressed or liquefied gas), of aluminium of a capacity exceeding 300 litres , whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment Manufacture in which the. value of the products used does not exceed 50 % of the value of the finished product 76.10 Casks , drums , cans , boxes and similar containers (including rigid and collapsible tubular containers), of aluminium, of a description commonly used for the conveyance or packing of goods Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.11 Containers , of aluminium, for compressed or liquefied gas Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.12 Stranded wire , cables, cordage, ropes , plaited bands and the like, of aluminium wire, but excluding insulated electric wires and cables Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.15 Articles of a kind commonly used for domestic purposes , sanitary ware for indoor use , and parts of such articles and ware , of alu ­ minium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product No L 381 /32 Official journal of the European Communities 31 . 12 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 76.16 Other articles of aluminium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 77.02 Wrought bars , rods , angles , shapes and sections, of magnesium ; magnesium wire ; wrought plates , sheets and strip , of magnesium ; magnesium foil ; raspings and shavings of uniform size, powders and flakes , of magnesium ; tubes and pipes and blanks therefor, of magnesium ; hollow bars of magne ­ sium ; other articles of magnesium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 78.02 Wrought bars , rods , angles , shapes and sections , of lead ; lead wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 78.03 Wrought plates , sheets and strip , of lead Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 78.04 Lead foil (whether or not embossed , cut to shape , perforated , coated , printed , or backed with paper or other reinforcing material) of a weight (excluding any backing) not exceeding 1,7 kg/m2 ; lead powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 78.05 Tubes and pipes and blanks there ­ for, of lead ; hollow bars , and tube and pipe fittings (for example , joints , elbows , sockets , flanges and S-bends), of lead Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 78.06 Other articles of lead Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') 79.02 Wrought bars , rods , angles , shapes and sections , of zinc ; zinc wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 79.03 Wrought plates , sheets and strip, of zinc ; zinc foil ; zinc powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 79.04 Tubes and pipes and blanks there ­ for, of zinc ; hollow bars , and tube and pipe fittings (for example, joints , elbows , sockets and flanges), of zinc Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. 31 . 12 . 86 Official Journal of the European Communities No L 381 /33 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 79.06 Other articles of zinc Manufacture in which the value of the products used does not exceed 50% of the value of the finished product 80.02 Wrought bars , rods , angles , shapes and sections , of tin ; tin wire Manufacture in which the value of the products used does not exceed 50% of the value of the finished product 80.03 Wrought plates , sheets and strip, of tin Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 80.04 Tin foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1 kg/m2 ; tin powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 80.05 Tubes and pipes and blanks there ­ for, of tin ; hollow bars , and tube and pipe fittings (for example, joints , elbows , sockets and flanges), of tin Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 82.05 Interchangeable tools for hand tools , for machine tools or for power-operated hand tools (for example , for pressing, stamping, drilling, tapping, threading, boring, broaching, milling, cutting, turning, dressing, morticing or screw ­ driving), including dies for wire drawing, extrusion dies for metal , and rock drilling bits Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product (') 82.06 Knives and cutting blades , for machines or for mechanical appliances Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product (') ex Chapter 84 Boilers , machinery and mechanical appliances and parts thereof, excluding refrigerators and refri ­ gerating equipment (electrical and other) (heading No 84.15) and sewing machines (lock-stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor (No ex 84.41 ) Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product (2) (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. ( 2) These provisions shall not apply to fuel elements of heading No 84.59 until 31 December 1988 . No L 381 /34 Official Journal of the European Communities 31 . 12 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 84.15 Refrigerators and refrigerating equipment (electrical and other) Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating pro ­ ducts ex 84.41 Sewing machines (lock-stitch only) with heads of a weight not exceeding 16 kg without motor or 1 7 kg including the motor Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that :  at least 50 % in value of the ma ­ terials and parts (*) used for the assembly or the head (motor excluded) are originating products and  the thread tension, crochet and zigzag mechanisms are originating products ex Chapter 85 Electrical machinery and equipment ; parts thereof; excluding products of heading No 85.14 or 85.15 Working, processing or assembly in which the value of the non-originating materials and parts used do not exceed 40 % of the value of the finished pro ­ duct 85.14 Microphones and stands therefor ; loudspeakers ; audio-frequency electric amplifiers Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that :  at least 50 % in value of the ma ­ terials and parts (') used are orig ­ inating products, and  the value of the non-originating transistors used does not exceed 3 % of the value of the finished product (2) (') In determining the value of products , materials and parts , the following must be taken into account : (a) in respect of originating products , materials and parts , the first verifiable price paid , or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products , materials and parts , the provisions of Article 4 of this Regulation determining :  the value of imported products ,  the value of products of undetermined origin . (2) This percentage is not cumulative with the 40 % . 31 . 12 . 86 Official Journal of the European Communities No L 381 /35 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description 85.15 Radiotelegraphic and radiotele ­ phonic transmission and reception apparatus ; radio-broadcasting and television transmission and recep ­ tion apparatus (including receivers incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote ­ control apparatus Working, processing or assembly in which the value of tne non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that :  at least 50 % in value of the ma ­ terials and parts (') used are orig ­ inating products, and  the value of the non-originating transistors used does not exceed 3 % of the value of the finished product (2) Chapter 86 Railway and tramway locomotives , rolling-stock and parts thereof; rail ­ way and tramway track fixtures and fittings ; traffic signalling equipment of all kinds (not electrically powered) Working, processing or assembly in which tne value of the materials and parts used does not exceed 40 % of the value of the finished product ex Chapter 87 Vehicles, other than railway or tramway rolling-stock, and parts thereof, excluding products of heading No 87.09 Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product 87.09 Motor-cycles , auto-cycles and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars of all kinds Working, processing or assembly in which the value of tne non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating pro ­ ducts ex Chapter 90 Optical , photographic, cinemato ­ graphic, measuring, checking, precision, medical and surgical instruments and apparatus and parts thereof, excluding products of headings Nos 90.05 , 90.07 (except electrically ignited flashbulbs), 90.08 , 90.12 and 90.26 Working, processing or assembly in which tne value of the materials and parts used does not exceed 40 % of the value of the finished product (') In determining the value of products , materials and parts , the following must be taken into account : (a) in respect of originating products , materials and parts , the first verifiable price paid , or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products , materials and parts , the provisions of Article 4 of this Regulation determining :  the value of imported products ,  the value of products of undetermined origin . ( 2) This percentage is not cumulative with the 40 °/o . No L 381 /36 Official Journal of the European Communities 31 . 12 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description 90.05 Refracting telescopes (monocular and binocular), prismatic or not Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating pro ­ ducts 90.07 Photographic cameras ; photo ­ graphic flashlight apparatus and flashbulbs other than discharge lamps of heading No 85.20 , with the exception of electrically ignited flashbulbs Working, processing or assembly in which tne value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating pro ­ ducts 90.08 Cinematographic cameras, projec ­ tors , sound recorders and sound reproducers but not including re ­ recorders or film editing apparatus ; any combination of these articles Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating pro ­ ducts 90.12 Compound optical microscopes , whether or not provided with means for photographing or projecting the image Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating pro ­ ducts 90.26 Gas , liquid and electricity supply or production meters ; calibrating meters therefor Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating pro ­ ducts ex Chapter 91 Clocks and watches and parts thereof, excluding products of heading No 91.04 or 91.08 Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product 91.04 Other clocks Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts ( x ) used are originating pro ­ ducts (') In determining the value of products , materials and parts , the following must be taken into account : (a) in respect of originating products and parts , the first verifiable price paid , or the price which would be paid in case of sale , for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products , materials and parts , the provisions of Article 4 of this Regulation determining :  the value of imported products ,  the value of products of undetermined origin . 31 . 12 . 86 Official Journal of the European Communities No L 381 /37 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 9 .08 Clock movements , assembled Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating pro ­ ducts ex Chapter 92 Musical instruments , sound recor ­ ders or reproducers , television image and sound recorders or repro ­ ducers ; parts and accessories of such articles, excluding products of heading No 92.1 1 Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product 92.11 Gramophones, dictating machines and other sound recorders or repro ­ ducers , including record-players and tape decks, with or without sound-heads ; television image and sound recorders or reproducers Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that :  at least 50 % in value of the ma ­ terials and parts (*) used are orig ­ inating products , and  the value of the non-originating transistors used does not exceed 3 % of the value of the finished product ( 2) Arms and ammunition ; parts thereofChapter 93 Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 96.01 Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Other brooms and brushes (including brushes of a kind used as parts of machines); paint rollers ; squeegees (other than roller squeegees) and mops 97.03 Other toys ; working models of a kind used for recreational purposes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 98.01 Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Buttons and button moulds , studs , cuff-links, and press fasteners , including snap-fasteners and press ­ studs , blanks and parts of such articles 98.08 Typewriter and similar ribbons , whether or not on spools ; inkpads, with or without boxes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') In determining the value of products , materials and parts the following must be taken into account : (a) in respect of originating products , materials and parts , the first verifiable price paid , or the price which would be paid in case of sale , for the said prdducts on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products , materials and parts , the provisions of Article 4 of this Regulation determining :  the value of imported products ,  the value of products of undetermined origin . ( 2 ) This percentage is not cumulative with the 40 % . No L 381 /38 Official Journal of the European Communities 31 . 12 . 86 ANNEX III LIST B List of working or processing operations which do not result in a change of tariff heading, but which do confer the status of 'originating products' on the products undergoing such operations Finished products Working or processing that confers the status of originating products CCT heading No Description 13.02 Shellac, seed lac, stick lac and other lacs ; natural gums, resins , gum-resins and balsams ex 15.10 Fatty alcohols ex 17.01 Beet sugar and cane sugar, in solid form, flavoured or coloured ex 17.02 Lactose, glucose , maple or other sugars , in solid form, flavoured or coloured ex 17.03 Molasses, flavoured or coloured ex 21.03 Prepared mustard ex 22.09 Whisky of an alcoholic strength of less than 50 ° ex 25.15 Marble squared by sawing, of a thickness not exceeding 25 cm ex 25.16 Granite, porphyry, basalt, sandstone and other monumental and building stone, squared by sawing, of a thickness not exceeding 25 cm ex 25.18 Calcined dolomite ; agglomerated dolomite (including tarred dolomite) ex 25.19 Other magnesium oxide, whether or not chemically pure Incorporation of non-originating materials and parts in boilers , machinery, mechanical appliances, etc., of Chapters 84 to 92 in boilers and radiators of heading No 73.37 and in the products contained in headings Nos 97.07 and 98.03 does not make such products lose their status of originating products , provided that the value of these products does not exceed 5 % of the value of the finished product Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 50 % of the value of the finished product Manufacture from fatty acids Manufacture from beet sugar and cane sugar in solid form without flavouring or colouring of which the value does not exceed 30 % of the value of the finished product Manufacture from other sugars in solid form without flavouring or colouring of which the value does not exceed 30 % of the value of the finished product Manufacture from products without flavouring or colouring of which the value does not exceed 30 % of the value of the finished product Manufacture from mustard flour Manufacture from alcohol deriving exclusively from the distillation of cereals and in which the value of the non-originating constituent products does not exceed 1 5 % of the value of the finished product Sawing into slabs or sections, polishing, grinding and cleaning of marble, including marble not further worked than roughly split, roughly squared or squared by sawing, of a thickness exceeding 25 cm Sawing of granite, porphyry, basalt, sandstone and other building stone, including such stone not further worked than roughly split, roughly squared or squared by sawing, of a thickness exceeding 25 cm Calcination of unworked dolomite Manufacture from natural magnesium carbonate (magnesite) 31 . 12 . 86 Official Journal of the European Communities No L 381 /39 Finished products CCT heading No Description Working or processing that confers the status or originating products ex 25.32 Earth colours , calcined or powdered Crushing and calcination or powdering of earth colours ex Chapters 28 to 37 Products of the chemical and allied industries excluding sulphuric anhydride (ex 28.13), tannins (ex 32.01 ), essential oils, resinoids and terpenic by ­ products (ex 33.01 ), prepared enzymes not else ­ where specified or included (ex 35.07) Working or processing in which the value of the non ­ originating products used does not exceed 20 % of the value of the finished product ex 28.13 Sulphuric anhydride Manufacture from sulphur dioxide ex 32.01 Tannins (tannic acids), including water-extracted gall-nut tannin, and their salts , ethers , esters and other derivatives Manufacture from tanning extracts of vegetable origin ex 33.01 Essential oils (terpeneless or not), concretes and absolutes ; resinoids ; terpenic by-products of the deterpenation of essential oils Manufacture from concentrates of essential oils in fats , in fixed oils , or in waxes or the like, obtained by cold absorption or by maceration ex 35.07 Prepared enzymes not elsewhere specified or inclu ­ ded Manufacture in which the value of the products used does not exceed 50 % of the value of the finished pro ­ duct ex Chapter 38 Miscellaneous chemical products, other than refined tall oil (ex 38.05), spirits of sulphate turpen ­ tine, purified (ex 38.07) and wood pitch (wood tar pitch) (ex 38.09) Working or processing in which the value of the non ­ originating materials used does not exceed 20 % of the value of the finished product ex 38.05 Refined tall oil Refining of crude tall oil ex 38.07 Sulphate turpentine, purified Purification consisting of the distillation or refining of raw sulphate turpentine ex 38.09 Wood pitch (wood tar pitch) Distillation of wood tar ex Chapter 39 Artificial resins and plastic materials , cellulose esters and ethers ; articles thereof, excepting films of ionomers (ex 39.02) Working or processing in which the value of the non ­ originating materials used does not exceed 20 % of the value of the finished product ex 39.02 Ionomer film Manufacture from a thermoplastic partial salt which is a copolymer of ethylene and metacrylic acid partly neutralized with metal ions, mainly zinc and sodium ex 40.01 Slabs of crepe rubber for soles Lamination of crepe sheets of natural rubber ex 40.07 Vulcanized rubber thread and cord, textile covered Manufacture from vulcanized rubber thread or cord, not textile covered No L 381 /40 Official Journal of the European Communities 31 . 12 . 86 Finished products Working or processing that confers the status of originating products CCT heading No Description ex 41.01 Sheepskins and lambskins without the wool Removing wool from sheepskins and lambskins in the wool ex 41.02 Retanning of bovine cattle leather (including buffalo leather) and equine leather, not further prepared than tanned Retanned bovine cattle leather (including buffalo leather) and equine leather prepared but not parchment-dressed except leather falling within headings Nos 41.06 and 41.08 ex 41.03 Retanning of sheepskin and lambskin leather, not further prepared than tanned Retanned sheepskin and lambskin leather, prepared but not parchment-dressed, except leather falling within headings Nos 41.06 and 41.08 ex 41.04 Retanning of goatskin and kidskin leather, not further prepared than tanned Retanned goatskin and kidskin leather, prepared but not parchment-dressed, except leather falling within headings Nos 41.06 and 41.08 Other kinds of retanned leather, prepared but not parchment-dressed , except leather falling within headings Nos 41.06 and 41.08 ex 41.05 Retanning of other kinds of leather, not further prepared than tanned ex 43.02 Assembled furskins Bleaching, dyeing, dressing, cutting and assembling of tanned or dressed furskins ex 44.22 Casks, barrels , vats , tubs , buckets and other coopers' products and parts thereof Manufacture from riven staves of wood, not further prepared than sawn on one principal surface ; sawn staves of wood, of which at least one principal surface has been cylindrically sawn, not further prepared than sawn ex 47.01 Sulphate pulp derived by mechanical or chemical means from any fibrous vegetable material , bleached Manufacture from unbleached sulphate pulp derived by mechanical or chemical means from any fibrous vege ­ table material , provided that the value or the non-origi ­ nating products used does not exceed 60 % of the value of the finished product ex 50.03 Silk waste carded or combed Carding or combing waste silk ex 50.09 ex 51.04 ex 53.11 ex 53.12 ex 54.05 ex 55.07 ex 55.08 ex 55.09 ex 56.07 Printed fabrics Printing accompanied by finishing operations (bleach ­ ing, dressing, drying, steaming, burling, mending, im ­ pregnating, sanforizing, mercerizing) of fabrics the value of which does not exceed 47,5 % of the value of the finished product ex 59.14 Incandescent gas mantles Manufacture from tubular gasmantle fabric ex 67.01 Feather dusters Manufacture from feathers, parts of feathers or down ex 68.03 Articles of slate , including articles of agglomerated slate Manufacture of articles of slate 31 . 12 . 86 Official Journal of the European Communities No L 381 /41 Finished products Working or processing that confers the status of originating productsCCTheading No Description ex 68.04 Hand publishing stones, whetstones , oilstones , hones and the like, of natural stone , of agglomerated natural or artificial abrasives, or of pottery Cutting, adjusting and gluing of abrasive materials , which, owing to their shape , are not recognizable as being intended for hand use ex 68.13 Articles of asbestos ; articles of mixtures with a basis of asbestos or of mixtures with a basis of asbestos and magnesium carbonate Manufacture of articles of asbestos or of mixtures with a basis of asbestos, or of mixtures with a basis of asbestos and magnesium carbonate ex 68.15 Manufacture of articles of micaArticles of mica, including bonded mica splittings on a support of paper or fabric ex 70.10 Cut-glass bottles Cutting of bottles the value of which does not exceed 50 % of the value of the finished product 70.13 Glassware (other than articles falling within head ­ ing No 70.19) of a kind commonly used for table, kitchen , toilet or office purposes , for indoor decoration , or similar uses Cutting of glassware the value of which does not exceed 50 % of the value of the finished product or decoration , with the exception of silk-screen printing, carried out entirely by hand, of hand-blown glassware the value of which does not exceed 50 % of the value of the finished product ex 70.20 Articles made from glass fibre Manufacture from unworked glass fibre ex 71.02 Manufacture from unworked precious and semi ­ precious stones Precious and semi-precious stones , cut or otherwise worked , but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport) ex 71.03 Manufacture from unworked synthetic or recon ­ structed precious or semi-precious stones Synthetic or reconstructed precious or semi ­ precious stones , cut or otherwise worked , but not mounted , set or strung (except ungraded stones temporarily strung for convenience of transport) ex 71.05 Silver and silver alloys , including silver gilt and platinum-plated silver, semi-manufactured Rolling, drawing, beating or grinding of unwrought silver and silver alloys ex 71.05 Silver, including silver gilt and platinum-plated silver, unwrought Alloying or electrolytic separation of unwrought silver and silver alloys ex 71.06 Rolled silver, semi-manufactured Rolling, drawing, beating or grinding of unwrought rolled silver ex 71.07 Gold , including platinum-plated gold, semi ­ manufactured Rolling, drawing, beating or grinding of unwrought gold, including platinum-plated gold ex 71.07 Gold, including platinum-plated gold, unwrought Alloying or electrolytic separation of unwrought gold or gold alloys ex 71.08 Rolled gold on base metal or silver, semi ­ manufactured Rolling, drawing, beating or grinding of unwrought rolled gold on base metal or silver No L 381 /42 Official Journal of the European Communities 31 . 12 . 86 Finished products CCT heading No Description Working or processing that confers the status of originating products ex 71.09 Platinum and other metals of the platinum group, semi-manufactured Rolling, drawing, beating or grinding of unwrought platinum or other metals of the platinum group ex 71.09 Platinum and other metals of the platinum group, unwrought Alloying or electrolytic separation of unwrought platinum or other metals of the platinum group ex 71.10 Rolled platinum or other platinum group metals , on base metal or precious metal, semi-manufactured Rolling, drawing, beating or grinding of unwrought rolled platinum or other unwrought platinum group metals , on base metal or precious metal ex 73.15 Alloy steel and high carbon steel :  in the forms mentioned in headings Nos 73.07 to 73.13 Manufacture from products in the forms mentioned in heading No 73.06  in the forms mentioned in headings No 73.14 Manufacture from products in the forms mentioned in heading No 73.06 or 73.07 ex 74.01 Unrefined copper (blister copper and other) Smelting of copper matte ex 74.01 Refined copper Fire-refining or electrolytic refining of unrefined copper (blister copper and other) copper waste or scrap ex 74.01 Copper alloy Fusion and thermal treatment of refined copper, copper waste or scrap ex 75.01 Unwrought nickel (excluding electro-plating anodes of heading No 75.05) Refining by electrolysis , by fusion or chemically, of nickel mattes, nickel speiss and other intermediate products of nickel metallurgy ex 75.01 Unwrought nickel except nickel alloys Refining of waste by electrolysis , by melting or by chemical means of waste and scrap ex 76.01 Unwrought aluminium Manufacture by thermal or electrolytic treatment of unalloyed aluminium, waste and scrap 76.16 Other articles of aluminium Manufacture in which gauze, cloth, grill , netting, fenc ­ ing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, or expanded metal of aluminium, are used the value of which does not exceed 50 % of the value of the finished product ex 77.02 Other articles of magnesium Manufacture from wrought bars , rods, angles, shapes and sections, plates , sheets and strip, wire , foil , rasp ­ ings and shavings of uniform size, powders and flakes, tubes and pipes and blanks therefor, hollow bars, of magnesium, the value of which does not exceed 50 % of the value of the finished product ex 77.04 Beryllium, wrought Rolling, drawing or grinding of unwrought beryllium the value of which does not exceed 50 % of the value of the finished product ex 78.01 Refined lead Manufacture by thermal refining from bullion lead ex 81.01 Tungsten , wrought Manufacture from unwrought tungsten the value of which does not exceed 50 °/o of the value of the fin ­ ished product 31 . 12 . 86 Official Journal of the European Communities No L 381 /43 Finished products CCT heading No Description Working or processing that confers the status of originating products ex 81.02 Molybdenum, wrought Manufacture from unwrought molybdenum the value of which does not exceed 50 % of the value of the finished product ex 81.03 Tantalum, wrought Manufacture from unwrought tantalum the value of which does not exceed 50 % of the value of the finished product ex 81.04 Other base metals , wrought Manufacture from other base metals , unwrought, the value of which does not exceed 50 % of the value of the finished product ex 82.09 Knives with cutting blades , serrated or not (includ ­ ing pruning knives) other than knives falling within heading No 82.06 Manufacture from knife blades ex 83.06 Indoor ornaments made from base metals other than statuettes Working or processing in which the value of the non ­ originating materials used does not exceed 30 % of the value of the finished product ex 84.05 Steam engines (including mobile engines , but not steam tractors falling within heading No 87.01 or mechanically propelled road rollers) with self ­ contained boilers Working, processing or assembly in which the value of the products used does not exceed 40 % of the value of the finished product 84.06 Internal combustion piston engines Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product ex 84.08 Engines and motors , excluding reaction engines and gas turbines Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating products 84.16 Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass-working machines) and cylinders therefor Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product ex 84.17 Machinery, plant and similar laboratory equipment, whether or not electrically heated , for the treatment of materials by a process involving a change of temperature , for wood , paper pulp , paper and paperboard manufacturing industries Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product 84.31 Machinery for making or finishing cellulosic pulp, paper or paperboard Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product 84.33 Paper or paperboard cutting machines of all kinds ; other machinery for making up paper pulp, paper or paperboard Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product (') In determining the value of products , materials and parts , the following must be taken into account : (a) in respect of originating products , materials and parts , the first verifiable price paid , or the price which would be paid in case of sale , for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products , materials and parts , the provisions of Article 4 of this Regulation determining :  the value of imported products ,  the value of products of undetermined origin . No L 381 /44 Official Journal of the European Communities 31 . 12 . 86 Finished products CCT heading No Description Working or processing that confers the status of originating products ex 84.41 Sewing machines , including furniture specially designed for sewing machines Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that  at least 50 % in value of the materials and parts ( l ) used for assembly of the head (motor excluded) are originating products  and the thread tension, crochet and zigzag mechan ­ isms are originating products 85.14 Microphones and stands therefor ; loudspeakers ; audio-frequency electric amplifiers Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product and provided that at least 50 % of the materials and parts used are originating products (') 85.15 Radiotelegraphic and rediotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras ; radio navi ­ gational aid apparatus , radar apparatus and radio remote control apparatus Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product and provided that at least 50 % of the materials and parts used are originating products (2 ) 87.06 Parts and accessories of the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 Working, processing or assembly in which the value of the materials and parts used does not exceed 15 % of the value of the finished product ex 94-01 Chairs and other seats (other than those falling within heading No 94.02) whether or not convert ­ ible into beds , made of base metals Working, processing or assembly in which unstuffed cotton cloth is used of a weight of 300 g/m2 or less in the form ready to use, of which the value does not exceed 25 % of the value of the finished product ( }) ex 94.03 Other furniture of base metal Working, processing or assembly in which unstuffed cotton cloth is used of a weight of 300 g/m2 or less in the form ready to use, of which the value does not exceed 25 % of the value of the finished product ( 3 ) ex 95.05 Articles in tortoise shell , mother of pearl , ivory, bone, horn , coral (natural or agglomerated) and other animal carving material Manufacture from tortoise shell , mother of pearl , ivory, bone, horn, coral (natural or agglomerated) and other animal carving material ; worked ex 95.08 Articles in vegetable carving material (for example corozo), meerschaum and amber, natural or reconstituted, jet (and mineral substitutes for jet) Manufacture from vegetable carving material (for example corozo), meerschaum and amber, natural or reconstituted, jet (and mineral substitutes for jet); worked ex 96.01 Brushes and brooms Manufacture using prepared knots and tufts for broom or brush making the value of which does not exceed 50 % of the value of the finished product ex 97.06 Golfclub heads , of wood or other materials Manufacture from roughly shaped blocks ex 98.11 Smoking pipes , pipe bowls , of wood , root or other materials Manufacture from roughly shaped blocks (*) In determining the value of products , materials and parts , the following must be taken into account : (a) in respect of originating products , materials and parts , the first verifiable price paid , or the price which would be paid in case of sale , for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products , materials and parts , the provision of Article 4 of this Regulation determining :  the value of imported products ,  the value of products of undetermined origin . ( 2 ) The application of this rule must not result in the percentage of 3 % of the non-originating transistors laid down in List A for the same tariff heading being exceeded . ( 3) This rule does not apply when the general rule of change of tariff heading is applied to the other non-originating parts which are part of the composition of the final product . 31 . 12 . 86 Official Journal of the European Communities No L 381 /45 ANNEX IV LIST C List of products referred to in Article 1 CCT heading No Description ex 27.07 Assimilated aromatic oils as defined in Note 2 to Chapter 27 , of which more than 65 % by volume distils at a temperature of up to 250 °C (including mixtures of petro ­ leum spirit and benzole), for use as power or heating fuels 27.09 \to 27.16 j Mineral oils and products of their distillation ; bituminous substances ; mineral waxes ex 29.01 Hydrocarbons :  Acyclic  Cyclanes and cyclenes, excluding azulenes  Benzene, toluene, xylenes for use as power or heating fuels ex 34.03 Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, but not including preparations containing 70 °/o or more by weight of petro ­ leum oils or of oils obtained from bituminous minerals ex 34.04 Waxes with a basis of paraffin , of petroleum waxes, of waxes obtained from bituminous minerals , of slack wax or of scale wax ex 38.14 Prepared additives for lubricants class="page"> MOVEMENT CERTIFICATE ANNEX V 1 - Exporter (Name , full address , country) EUR.1 No A 000.000 See note* overleaf before completing this form 2. Certificate used in preferential trade between 3. Consignee ( Name , full address , country) (Optional ) and ( Insert appropriate countries , groups of countries or territories ) 5. Country, group of countries or territory of destination 4. Country, group of countries or territory in which the products are considered as originating (1 ) If go od s a re n o t packe d , in d ic at e n u m b er of ar ti cl es o r st a te *in bul k ' a s approp riate . 6. Transport details (Optional ) 7. Remarks 8. Item number ; Marks and numbers ; Number and kind of packages ( 1 ); Description of goods 10. Invoices (Optional) 9. Gross weight (kg) or other mea ­ sure (litres, m3, etc.) 11 . CUSTOMS ENDORSEMENT Declaration certified Export document (2) 12. DECLARATION BY THE EXPORTER I , the undersigned , declare that the goods described above meet the conditions required for the issue of this certificate . (2 ) C om pl et e on ly w h er e th e re gu la tio ns o f th e ex po rt in g co un tr y o r te rr ito ry require. Form No ... Customs office Issuing country or territory .... Stamp Place and date Date (Signature) (Signature) 13. REQUEST FOR VERIFICATION, to : 14. RESULT OF VERIFICATION, Verification carried out shows that this certificate ( 1 ) was issued by the customs office indicated and that the information contained therein is accurate . does not meet the requirements as to authenticity and accuracy (see remarks appended). Verification of the authenticity and accuracy of this certificate is requested . ( Place and date) (Place and date) Stamp Stamp (Signature) (Signature) (') Insert X in the appropriate box . NOTES 1 . Certificates must not contain erasures or words written over one another . Any alterations must be made by deleting the incorrect particulars and adding any necessary corrections . Any such alteration must be initialled by the person who completed the certifi ­ cate and endorsed by the customs authorities of the issuing country or territory . 2 . No spaces must be left between the items entered on the certificate and each item must be preceded by an item number. A horizontal line must be drawn immediately below the last item . Any unused space must be struck through in such a manner as to make any later additions impossible . 3 . Goods must be described in accordance with commercial practice and with sufficient detail to enable them to be identified . APPLICATION FOR A MOVEMENT CERTIFICATE 1 . Exporter (Name , full address , country) EUR.1 No A 000.000 See note* overleaf before completing this form 2. Application for a certificate to be used in preferential trade between 3. Consignee ( Name , full address , country) (Optional ) and ( Insert appropriate countries , groups of countries or territories) 5. Country, group of countries or territory of destination 4. Country, group of countries or territory in which the products are considered as originating (') tf go od s a re n o t packe d , in d ic a te n u m b e r o f a rt ic le s o r s ta te 'in bul k ' a s approp riate . 6. Transport details (Optional ) 7. Remarks 8. Item number ; Marks and numbers ; Number and kind of packages ( 1 ) ; Description of goods 10. Invoices (Optional ) 9. Gross weight (kg) or other mea sure (litres, m3, etc.) DECLARATION BY THE EXPORTER I , the undersigned , exporter of the goods described overleaf , DECLARE that the goods meet the conditions required for the issue of the attached certificate ; SPECIFY as follows the circumstances which have enabled these goods to meet the above conditions : SUBMIT the following supporting documents ( 1 ): UNDERTAKE to Submit , at the request of the appropriate authorities , any supporting evidence which these authorities may require for the purpose of issuing the attached certificate , and undertake , if required , to agree to any inspection of my accounts and to any check on the processes of manufacture of the above goods , carried out by the said authorities ; REQUEST the issue of the attached certificate for these goods . ( Place and date) (Signature) (') For example : import documents , movement certificates , invoices , manufacturer's declarations , etc ., referring to the products used in manufacture or to the goods re-exported in the same state . ANNEX VI 1 Form used in preferential tradeFORM EUR.2 No andbetween ( 1 ) 2 Exporter (Name , full address , country) 3 Declaration by exporter I , the undersigned , exporter of the goods described below, declare that the goods comply with the requirements for the completion of this form and that the goods have obtained the status of originating products within the provisions governing preferential trade shown in box 1 . 4 Consignee (Name , full address , country) 5 Place and date 6 Signature of exporter B e fo re co m pl et in g th is fo rm re a d ca re fu lly th e in s tr u c ti o n s o n th e o th e r side. 7 Remarks n 8 Country of origin ( 3 ) 9 Country of destination ( 4 ) 10 Gross weight (kg) 11 Marks ; Numbers of consignment ; Description of goods 12 Authority in the exporting country ( 4 ) responsible for verification of the declara ­ tion by the exporter ( 1 ) Insert the countries , groups of countries or territories concerned . (*) Refer to any verification already carried out by the appropriate authorities . (3 ) The term 'country of origin means country , group of countries or territory where the goods are considered to be originating . ( «) The term 'country' means country , group of countries or territory of destination . 13 14Request for verification The verification of the declaration by the exporter on the front of this form is requested (*) Result of verification Verification carried out shows that (') the statements and particulars given in this form are accurate . this form does not meet the requirements as to accuracy and authenticity (see remarks appended) 19, 19 . ( Place and date) (Place and date) Stamp Stamp (Signature) (Signature) ( 1 ) Insert X in the appropriate box. (*) Subsequent verifications of forms EUR . 2 shall be carried out at random or whenever the customs authorities of the importing State have reasonable doubt as to the accuracy of the information regarding the authenticity of the forms and the true origin of the goods in question . instructions for the completion of form EUR. 2 1 . A form EUR . 2 may be made out only for goods which in the exporting country fulfil the conditions specified by the provisions governing the trade referred to in box 1 . These provisions must be studied carefully before the form is completed . 2 . In the case of a consignment by parcel post the exporter attaches the form to the dispatch note . In the case of a consignment by letter post he encloses the form in a package . The reference ' EUR . 2 ' and the serial number of the form should be stated on the customs green label declaration C1 or on the customs declaration C2/CP3, as appropriate . 3 . These instructions do not exempt the exporter from complying with any other formalities required by customs or postal regulations. 4 . An exporter who uses this form is obliged to submit to the appropriate authorities any supporting evidence which they may require and to agree to any inspection by them of his accounts and of the processes of manufacture of the goods described in box 1 1 of this form.